JOURNAL ENTRY AND OPINION
Plaintiff-appellant Rebecca Lee Skalsky ("appellant") has filed a nonconforming brief which lacks a table of contents [App.R. 16(A)(1)], a table of cases [App.R. 16(A)(2)], and a statement of the case [App.R. 16(A)(5)]. More importantly, appellant has failed to present any assignment of error as required by App.R. 16(A)(3) and, upon review of appellant's brief, we are unable to decipher her legal challenges.
An appellate court has the discretion to disregard any error not separately assigned and argued. App.R. 12(A)(2). Although this court generally affords considerable leniency to pro se
appellate briefs, such leniency is not without limitation. We are simply unable to properly review this appeal because appellant has completely failed to provide this court with a comprehensible brief.
Based upon the foregoing, appellant's appeal is dismissed.
It is ordered that appellees recover of appellant their costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
ANN DYKE, P.J. and TERRENCE O'DONNELL, J. CONCUR.
                           ______________________ LEO M. SPELLACY, JUDGE